United States Court of Appeals
      for the Federal Circuit
                ______________________

                LILLIE M. WINGARD,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2014-7017
                ______________________

     Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-1214, Chief Judge Bruce E.
Kasold, Judge Coral Wong Pietsch, Judge Mary J. Schoe-
len.
                 ______________________

                Decided: March 10, 2015
                ______________________

   TODD M. WESCHE, LaVan & Neidenberg, PA, Fort
Lauderdale, FL, argued for claimant-appellant.

    MARTIN F. HOCKEY, JR., Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for respondent-appellee.
Also represented by STUART F. DELERY, ROBERT E.
KIRSCHMAN, JR.; MARTIN JAMES SENDEK, DAVID J.
BARRANS, Office of the General Counsel, United States
Department of Veterans Affairs, Washington, DC.
2                                    WINGARD   v. MCDONALD



                 ______________________

    Before MOORE, TARANTO, and CHEN, Circuit Judges.
TARANTO, Circuit Judge.
    In the ruling before us, the Court of Appeals for Vet-
erans Claims held that 38 U.S.C. § 7252(b) did not pre-
clude it from reviewing whether the Department of
Veterans Affairs complied with statutory constraints on
the schedule of disability ratings. The Veterans Court
then held that the Department had complied. We hold
that Congress has barred the Veterans Court from con-
ducting that review and also has barred this court from
itself conducting the review on appeal from a Veterans
Court decision. Any such review must be conducted
through a direct review of rulemaking determinations
under 38 U.S.C. § 502. We therefore vacate the Veterans
Court’s judgment and remand for appropriate disposition
of the claim in light of our conclusion.
                      BACKGROUND
     Charlie N. Wingard, a twenty-year veteran of the
United States military, died on September 23, 2005, from
causes unrelated to his military service. His daughter,
Lillie M. Wingard, filed a claim with the Department of
Veterans Affairs for a burial-plot or interment allowance
under 38 U.S.C. § 2303 and for burial benefits under 38
U.S.C. § 2302(a)(1). The Board of Veterans Appeals,
though granting her claim for a plot or interment allow-
ance, denied her claim for burial benefits, and Ms.
Wingard appealed to the Veterans Court.
    Section 2302(a)(1) provides for burial benefits only in
the case of a deceased veteran “who at the time of death
was in receipt of compensation . . . or was in receipt of
pension.” In 1989, the Department assigned Mr. Wingard
a 0% disability rating for a service-connected inguinal
hernia that had been treated and showed no evidence of
WINGARD   v. MCDONALD                                     3



recurrence, i.e., the Department found the disability non-
compensable. Mr. Wingard’s disability rating remained
at the 0% level throughout his lifetime, so he never re-
ceived any disability compensation. Mr. Wingard had no
other claims pending at the time of his death and never
received a Veterans-related pension. In the present case,
Ms. Wingard argued that the Department nonetheless
should grant her the § 2302(a)(1) benefits because (1) “in
receipt of compensation” should be interpreted to include
a veteran who (at the time of death) was entitled to receive
compensation and (2) Mr. Wingard was entitled to receive
compensation because 38 U.S.C. §§ 1110 and 1155 prohib-
ited the Department from assigning him a 0% disability
rating after finding that he had a service-connected
disability.
     The Veterans Court first had to decide whether it was
authorized to address the statutory argument underlying
Ms. Wingard’s challenge. 38 U.S.C. § 7252(b) excludes
from that court’s review “the schedule of ratings for
disabilities adopted under section 1155” and “any action
of the Secretary [of the Department of Veterans Affairs]
in adopting or revising that schedule.” The Veterans
Court concluded, however, that § 7252(b) did not preclude
it from deciding whether the Secretary properly adopted a
non-compensable disability rating. Wingard v. Shinseki,
26 Vet. App. 334, 339–40 (2013). The court then held that
the Secretary’s interpretation—that §§ 1110 and 1155
allow the Department to find some disabilities non-
compensable and assign a 0% disability rating—was
reasonable. 26 Vet. App. at 346–47. On that basis, the
court concluded that Mr. Wingard was not “entitled to
receive compensation,” and it denied Ms. Wingard’s claim
without having to consider whether, as Ms. Wingard
contended, § 2302(a)(1)’s language, “in receipt of compen-
sation,” included “entitled to receive compensation.” 26
Vet. App. at 347.
4                                     WINGARD   v. MCDONALD



     Ms. Wingard timely appeals the Veterans Court’s de-
cision. Under 38 U.S.C. § 7292(a), this court has jurisdic-
tion to entertain her contention that the Veterans Court
misconstrued §§ 1110 and 1155.
                       DISCUSSION
    Ms. Wingard argues that the Department’s regula-
tions relating to disability compensation conflict with the
governing statutes. Section 1155 authorizes the Secre-
tary to adopt a schedule, for rating disabilities, that sets
forth grades of disability based on the average impair-
ment of earning capacity for a given injury. The resulting
schedule is codified at 38 C.F.R. §§ 4.40–4.150. When a
veteran files a claim for disability compensation under 38
U.S.C. § 1110, the Department uses the schedule to
determine whether and at what rate a veteran is entitled
to compensation. Ms. Wingard’s core challenge is that
regulations creating a “zero-percent” rating violate
§ 1155’s command that the Secretary establish a schedule
“provid[ing] ten grades of disability and no more” in 10
percent increments from 10 to 100 percent as well as
§ 1110’s statement that “the United States will pay to any
veteran thus disabled . . . compensation as provided in
this subchapter.”
    Before we may answer that question, however, we
must determine whether the Veterans Court or this court
is empowered by Congress to consider the question at all
in this individual benefits-claim proceeding. We conclude
that Congress has precluded such consideration. Accord-
ingly, we do not reach the merits of Ms. Wingard’s chal-
lenge.
                             A
    Congress precluded the Veterans Court from “re-
view[ing] the schedule of ratings for disabilities adopted
under section 1155 . . . or any action of the Secretary in
adopting or revising that schedule.” 38 U.S.C. § 7252(b).
WINGARD   v. MCDONALD                                     5



That provision squarely precludes the Veterans Court
from determining whether the schedule, by including a
0% rating, substantively violates statutory constraints.
    This case does not involve a constitutional challenge
to the ratings schedule, addressed in Nyeholt v. Secretary
of Veterans Affairs, 298 F.3d 1350, 1354–55 (Fed. Cir.
2002). Nor does it involve “an interpretation of language
in the regulations” related to the schedule, addressed in
Smith v. Nicholson, 451 F.3d 1344, 1346–47 (Fed. Cir.
2006). It also does not involve a purely procedural chal-
lenge to the Secretary’s adoption of schedule regulations,
addressed in Fugere v. Derwinski, 972 F.2d 331, 334–35
(Fed. Cir. 1999). It involves a substantive challenge to
the schedule as conflicting with the statute. For this
challenge, our precedent is clear in giving effect to the
statutory language: § 7252(b) “broadly preclud[es] judicial
review of the contents of the disability rating schedule in
toto.” Wanner v. Principi, 370 F.3d 1124, 1130 (Fed. Cir.
2004).
    The Veterans Court nevertheless concluded that the
§ 7252(b) bar is inapplicable here because Ms. Wingard’s
challenge “does not seek review of what should be a
disability or the appropriate rating to be assigned a
particular disability.” Wingard, 26 Vet. App. at 339–40.
But § 7252(b) speaks broadly and is not susceptible to the
Veterans Court’s interpretation: “The Court may not
review the schedule of ratings for disabilities . . . or any
action of the Secretary in adopting or revising that sched-
ule.” There is no dispute that Department regulations
defining the schedule’s content are part of “the schedule of
ratings for disabilities.”
    The Veterans Court’s ruling is also incompatible with
our precedent. In Wanner, as in this case, the core issue
was “ ‘whether [a] regulation complies with the statutory
authority under which disability compensation is paid.’ ”
370 F.3d at 1127 (citation omitted). We held that
6                                    WINGARD   v. MCDONALD



§ 7252(b) applied, rejecting the position that the Veterans
Court “may review ‘whether a particular code is contrary
to law.’ ” Id. at 1130 (quoting Villano v. Brown, 10 Vet.
App. 248, 250 (1997)). “The language of section 7252(b),”
we explained, “removes from the Veterans Court’s juris-
diction all review involving the content of the rating
schedules and the Secretary’s actions in adopting or
revising them.” Id. Elsewhere, the Veterans Court has
recognized the breadth of that statutory bar. See Byrd v.
Nicholson, 19 Vet. App. 388, 394 (2005) (“[P]ursuant to
section 7252(b) and Wanner, this Court lacks jurisdiction
to review the validity of §§ 4.150 or 3.381(a) in terms of
any inconsistency with 38 U.S.C. § 1110.”). The Veterans
Court erred by failing to apply that principle here. Under
§ 7252(b), whose language has not changed since Wanner,
the Veterans Court could not consider Ms. Wingard’s
statutory challenge.
                            B
    The question remains whether this court may review
the challenge even though the Veterans Court could not.
We conclude that we may not.
    Before 1988, Congress did not generally provide for
judicial review when the Department rejected a veteran’s
claim for benefits. See Henderson v. Shinseki, 562 U.S.
428, ___, 131 S. Ct. 1197, 1201 (2011). In 1988, Congress
enacted the Veterans’ Judicial Review Act, Pub. L. No.
100-687, 102 Stat. 4105 (codified as amended in various
sections of 38 U.S.C.), creating the Veterans Court and
generally authorizing it to review claim denials, 38 U.S.C.
§ 7252; Henderson, 131 S. Ct. at 1201. As already dis-
cussed, however, the statute creates an exception that
precludes the Veterans Court from reviewing the statuto-
ry challenge to the ratings schedule at issue here.
    The 1988 Act also provided two means for this court
to review Department actions related to benefits. First, in
38 U.S.C. § 7292, Congress allowed either party to appeal
WINGARD   v. MCDONALD                                     7



a decision of the Veterans Court to this court. In subsec-
tion (a), however, Congress specifically barred our review
of “a [Veterans Court’s] refusal to review the schedule of
ratings for disabilities adopted under section 1155,” see 38
U.S.C. § 7292(a)—a refusal that § 7252(b) requires of the
Veterans Court. Second, in 38 U.S.C. § 502, Congress
provided that this court, without Veterans Court involve-
ment, could directly review Department actions in adopt-
ing, revising, or refusing to adopt or revise regulations,
and Congress invoked the procedures and standards of
the Administrative Procedure Act (APA) for that review.
Having invoked the APA, Congress added for clarity that,
when review of regulations takes place under chapter 72
(in the Veterans Court under § 7252 or in this court under
§ 7292), as is common, the standards of chapter 72 and
not the APA govern the review. § 502 (third sentence;
unchanged since 1988). As enacted in 1988, however,
§ 502, like § 7292(a), contained an express exception for
“an action relating to the adoption or revision of the
schedule of ratings for disabilities adopted under section
1155.” § 502 (first sentence; 2006).
    In 2004 we decided Wanner under those provisions.
We held, considering §§ 7252, 7292, and 502, that “the
statutory scheme thus consistently excludes from judicial
review all content of the ratings schedule.” 370 F.3d at
1129. In particular, we concluded, based on the statutory
structure and specific exclusions, that this court was
barred by § 7292(a) from reviewing, in appeals from the
Veterans Court, what the Veterans Court was barred by
§ 7252(b) from reviewing in its proceedings. Id.
    In 2008, Congress modified the statutory scheme, but
only a portion of § 502. Congress removed the exception
for “an action relating to the adoption or revision of the
schedule of ratings for disabilities adopted under section
1155 of this title” from the first sentence of § 502, which
now broadly authorizes direct review of Department
regulations, including schedule regulations. But Con-
8                                     WINGARD   v. MCDONALD



gress left unchanged the § 7292(a) bar—which, we con-
clude, continues to have the review-precluding effect in
appeals from the Veterans Court we found in Wanner.
    Congress did not disturb the specific statutory lan-
guage underlying the specific Wanner result precluding
§ 7292(a) review. Moreover, nothing in the language of
§ 502 modifies § 7292(a) or its preclusion of review of
particular regulations. The newly general first sentence
of § 502 merely provides for direct review of Department
regulations; it does not address § 7292 review. And the
rest of § 502 was not changed in 2008. Only the third
sentence says something related to § 7292, as it did before
2008. But it merely refers to what standards govern
when regulations are reviewed under § 7292, avoiding a
possible confusion caused by the general invocation of
APA standards in § 502. Jackson v. Brown, 55 F.3d 589,
591 (Fed. Cir. 1995). That is perfectly consistent with,
and suggests no overriding of, § 7292(a)’s preclusion of
review of particular regulations.
    To treat the 2008 amendment as removing the prohi-
bition on this court’s review of the rating schedule when
reviewing a Veterans Court decision also would produce a
distinctly odd result: that this court could “review,” on
appeal from the Veterans Court, a Department action
that the Veterans Court cannot review. We do not say
that such a result is inconceivable, or even unprecedented
in some contexts. Cf. Nyeholt, 298 F.3d at 1354 n.4 (sug-
gesting, without deciding, that this court might review
constitutional challenges to the rating schedule even if
the Veterans Court could not). And we note that the
language of § 7292(a)—barring this court from reviewing
“a refusal [of the Veterans Court] to review the schedule
of ratings”—is a bit indirect as a statement of preclusion
of review of schedule regulations. Nevertheless, the
sensible reading of § 7292(a), in context, is the one adopt-
ed in Wanner, considering § 7252(b)’s bar on Veterans
Court review and the basic principle that our review
WINGARD   v. MCDONALD                                    9



under chapter 72 is of Veterans Court decisions. See
§ 7292(a) (“any party to the case may obtain review of the
decision” of the Veterans Court); id. § 7292(c) (this court
has “exclusive jurisdiction” to challenges “brought under
this section,” i.e., challenges involving the review of
Veterans Court decisions). Because this court generally
reviews only issues already reviewed by the Veterans
Court, there was no need for Congress to specify with
greater directness that this court may not review the
rating schedule on appeal after it precluded the Veterans
Court from engaging in such review. And given the pre-
2008 background of no judicial review of schedule regula-
tions at all, the natural reading of a limited change to
§ 502 (changing nothing in the statutory language of
chapter 72) is that Congress did not modify this court’s
review under chapter 72.
    This conclusion, finally, comports with the extensive
discussion by the relevant Senate Committee in its 2008
report on what became the statutory change. The original
legislative proposal to modify the statutory scheme would
have amended § 7252(b) to allow the Veterans Court (and
by extension this court) to review challenges to the rating
schedule in the chapter-72 context. See S. 2737, 110th
Cong. § 2 (2008). The Senate Committee explained that
“without a change to current law, any changes to the
rating schedule regulations would be shielded from re-
view,” S. Rep. No. 110-449, at 13—thus confirming the
unavailability of Veterans Court review. In response to
the original proposal, however, Department witnesses
raised concerns that providing for judicial review under
chapter 72 would “increase litigation in [the Veterans
Court] and result in piecemeal review of the rating sched-
ule.” Id.; see also Wanner, 370 F.3d at 1130 (highlighting
similar concerns before passage of the original Act). The
Senate Committee therefore altered the original proposal
to instead leave chapter 72 unchanged and amend only
§ 502, newly allowing direct review of schedule-related
10                                    WINGARD   v. MCDONALD



agency actions in this court in lieu of review in the Veter-
ans Court. See S. Rep. No. 110-449, at 13–14. That
amendment ultimately became law.
    In short, Congress in 2008 left in place the existing
provisions governing judicial review under chapter 72.
Those provisions, we held in Wanner, preclude this court
from reviewing, on appeal from the Veterans Court, a
substantive statutory challenge to Department rating-
schedule regulations. We remain precluded from doing so
today.
                       CONCLUSION
    For those reasons, we vacate the Veterans Court deci-
sion and remand for actions consistent with this opinion.
     No costs.
                 VACATED AND REMANDED